UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7926



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JUAN BEDIOS OVALLE,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (CR-01-130-F)


Submitted: February 12, 2004              Decided:   February 23, 2004


Before LUTTIG, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Juan Bedios Ovalle, Appellant Pro Se. Janice McKenzie Cole, OFFICE
OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Juan Bedios Ovalle appeals the district court’s order

denying his motion for correction of sentence under Fed. R. Crim.

P. 35(a).     We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.      See United States v. Ovalle, No. CR-01-130-F

(E.D.N.C. Nov. 20, 2003).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                   - 2 -